Case 7:19-cr-00292 Document1 Filed on 01/25/19 in TXSD_ Page 1 of 2

 

or Oe STATES District Court

AO 91 (Rev. 02/09) Criminal Complaint
uthem District of Texas

UNITED STATES DISTRICT COURT mes
for the JAN 95 2019

' Southern District of Texas

David J. Bradiey, Clerk

 

United States of America ) -
Vv. )
Juan Carlos MENDEZ ) Case No. Kk- /9- OWS O-kA
COB: USA )
DOB: 04/19/1980 )
Defendant
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of 01/24/2019 in the county of Hidalgo in the Southern _ District of

Texas , the defendant violated 8 U.S.C.§ 1324
, an offense described as follows:

 

Knowling or in reckless disregard of the fact that an alien has come to, entered, or remains in the United States in
violation of law, conceals, harbors, or shields from detection, or attempts to conceal, harbor, or shield from detection,
such alien in any place, including any building or any means of transportation;

This criminal complaint is based on these facts:
See Attachment "A"

~

a Continued on the attached sheet.

 

—

 

Complainant's signature

Rolando Nino, Task Force Officer (HSI)

Printed name and title

 

4

Sworn to before me and signed in my presence.

Date: ouso19 OO 7 — | fot cS Owe 3

Judge’s signature

 

City and state: McAllen, Texas Peter Ormsby, U.S. Magistrate Judge

Printed name and title

 
Case 7:19-cr-00292 Document1 Filed on 01/25/19 in TXSD_ Page 2 of 2 .

ATTACHMENT A

On January 19, 2017 Homeland Security Investigations McAllen (HSI McAllen)
Office, received information regarding an active stash house in Mission, Texas.

On January 24, 2019, HSI McAllen along with Field Intelligence Team (FIT),
Specialized Targeting Investigation and Narcotics Group (STING), and the Hidalgo
County Constables Office (HCCO) Pct. 4, approached the residence to gain consent
to search from the owner or renter.

‘Upon arrival at the residence and agents approached four subjects were observed
running away. The four subjects were immediately apprehended by agents in the
back yard without incident and identified as undocumented aliens (UDA’s).

Moments later, nine subjects exited the residence through the back door, who also
admitted to being UDA’s. A total of 13 UDAs was taken into custody and transported
to border patrol station for interview and processing.

Agents were able to obtain two material witnesses; Mario RUIZ-Sanchez and Martin
GARCIA-Rodriguez told agents that the smuggled aliens were citizens of Mexico,
Honduras, Guatemala and El Salvador with no legal status to be in the United
States.

RUIZ and GARCIA said they were in different smuggling groups, who had arranged
to be smuggled illegally into the United States with unknown smugglers in Mexico.
RUIZ stated that he was to pay a total of $6,000.00 USD to be smuggled to the state
of Tennessee. GARCIA stated he was to pay a total of $8,000.00 USD to be
smuggled to Houston, Texas. RUIZ and GARCIA positively identified Juan Carlos
Mendez Sr. AKA “Charlie” from a photo lineup as the caretaker of the UDA’s, who
would also bring food to the UDA’s. RUIZ stated that Mendez would tell the UDA’s
that they could not go outside and to not make a lot of noise. RUIZ also stated that
Mendez advised RUIZ to give him $180.00 USD so he can purchase a cell phone,
which would be issued to him to be later use to circumvent the checkpoint. GARCIA
also said that Mendez was the person who transported him to the house after his
illegal entry into the United States.
